OPINION — AG — ** CONSERVANCY DISTRICT — BONDS — VOTERS — ELECTORS ** IN AN ELECTION HELD UNDER THE PROVISIONS OF 82 O.S. 636 [82-636], UPON THE QUESTION OF ISSUING THE BONDS REFERRED TO THEREIN, ANY PERSON WHO IS A DULY QUALIFIED VOTER OF THE CONSERVANCY DISTRICT UNDER THE LAWS OF THE STATE OF OKLAHOMA MAY VOTE ; THAT IT IS NOT NECESSARY THAT SUCH A VOTER BE THE OWNER OF LANDS AGAINST WHICH BENEFIT HAVE BEEN ASSESSED UNDER THE OKLAHOMA CONSERVANCY ACT OR EVEN BE A PROPERTY OWNER (DEFINITION); AND THAT IT SHALL BE NECESSARY THAT SIXTY PERCENT OF SAID DULY QUALIFIED VOTERS OF SAID DISTRICT VOTING IN SAID ELECTION SHALL VOTE IN FAVOR OF ISSUING SAID BONDS. CITE: ARTICLE X, SECTION 26 82 O.S. 542 [82-542], 82 O.S. 636 [82-636] [82-636], 82 O.S. 603 [82-603], 82 O.S. 686 [82-686] [82-686], 82 O.S. 545 [82-545] (RICHARD M. HUFF)